 DECISIONS OF NATIONAL LABOR RELATIONS BOARDLoft Painting Company, Inc. and William K. Shaw,Jr.Painters Local 555, International Brotherhood ofPainters and Allied Trades of the United Statesand Canada, AFL-CIO and Dean Riebesehl.Cases 9-CA-18190 and 9-CB-518710 August 1983DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTEROn 9 October 1982 Administrative Law JudgeThomas A. Ricci issued the attached Decision inthis proceeding. Thereafter, Respondent PaintersLocal 555, International Brotherhood of Paintersand Allied Trades of the United States and Canada,AFL-CIO (the Union), filed exceptions and a sup-porting brief, and the General Counsel filed cross-exceptions and a brief in support of the Administra-tive Law Judge's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions2of the Administrative LawJudge and to adopt his recommended Order, asmodified herein.The Administrative Law Judge found that Re-spondent Union violated Section 8(b)(l)(A) and (2)by causing Respondent Employer to lay off em-ployee Dean Riebesehl in order to replace himwith a longstanding member of the Local. The Ad-ministrative Law Judge also found that RespondentEmployer laid off Riebesehl for the unlawfulreason after the Union threatened to strike. Wehave adopted these findings.To remedy these violations, the AdministrativeLaw Judge recommended a cease-and-desist order,I Respondent Painters Local 555, International Brotherhood of Paint-ers and Allied Trades of the United States and Canada, AFL-CIO, hasexcepted to certain credibility findings made by the Administrative LawJudge. It is the Board's established policy not to overrule an administra-tive law judge's resolutions with respect to credibility unless the clearpreponderance of all of the relevant evidence convinces us that the reso-lutions are incorrect. Standard Dry Wall Products, 91 NLRB 544 (1950),enfd. 188 F.2d 362 (3d Cir 1951). We have carefully examined the recordand find no basis for reversing his findings.We also find no merit in Respondent Union's claim that the Adminis-trative Law Judge was biased.I In adopting the Administrative Law Judge's finding that RespondentLoft Painting Company, Inc. (the Employer), and Respondent Union vio-lated Sees. 8(a)(3) and (1) and 8(b)(l)(A) and (2) of the Act, respectively,we do not rely on the Union's having filed an unfair labor practicecharge against Loft as probative evidence of any of the factual issues pre-sented here, and we specifically disavow the Administrative Law Judge'sreliance thereon.and backpay to Riebesehl, with Respondent Unionprimarily liable and Respondent Employer second-arily liable.3The Administrative Law Judge failed,however, to provide reinstatement for Riebesehl;that is he failed to order Respondent Union to givewritten notice to Respondent Employer with acopy to Dean Riebesehl that it has no objection tothe employment of Riebesehl, and he failed toorder Respondent Employer to offer Riebesehl re-instatement. This is the Board's normal remedy forviolations of this kind, and we find it appropriatehere.4We further conclude that RespondentUnion's backpay liability should not be tolled until5 days after Respondent Union gives notice that ithas no objection to the employment of Riebesehl,and Respondent Employer's backpay liability willrun until it offers Riebesehl reinstatement.THE REMEDYHaving found that Respondents have engaged incertain unfair labor practices, we shall order themto cease and desist therefrom and to take certain af-firmative action to effectuate the policies of theAct.Having found that Respondent Union unlawfullycaused Loft to discharge Dean Riebesehl and thatRespondent Employer unlawfully acquiesced inRespondent Union's demand and pursuant theretolaid him off on 19 October 1981, we shall orderthat Respondent Union notify Respondent Employ-er, in writing, and furnish a copy to Riebesehl, thatit has no objection to the employment of Riebesehl.Respondent Employer shall also be ordered tooffer Riebesehl reinstatement to his former job or,if that job no longer exists, to a substantially equiv-alent position. Respondent Union shall be primarilyliable and Respondent Employer secondarily liableto Riebesehl to make him whole for any loss ofwages and benefits resulting from Respondents' un-lawful conduct. As stated above, in the case of Re-spondent Union, its backpay liability shall termi-nate 5 days after it notifies Respondent Employerand Riebesehl that it has no objection to the em-ployment of Riebesehl, and, in the case of Re-:' We adopt this apportionment of the liability for the reasons stated inWismer and Becker, 228 NLRB 779 (1977). We hereby correct the incor-rect citation to the case contained in the Administrative Law Judge's De-cision. We also correct the Administrative Law Judge's reference, in thefirst paragraph of sec. II of his Decision, to the Carpenters when, infact, he was discussing the Painters Union.4 See C. B. Display Service, 260 NLRB 1102 (1982); Q. VL. Construc-rion, 260 NLRB 1096 (1982). We are aware that, absent unfair labor prac-tices, Riebesehl might have terminated his employment at the end of theproject from which he was prematurely and unlawfully laid off Therecord, however, does not clearly demonstrate that this would have hap-pened. In fact, absent unfair labor practices, Riebesehl might have beentransferred to another Loft project. The record is not clear, and thematter is more apppropriately left to the compliance stage267 NLRB No. 2374 LOFT PAINTING CO.spondent Employer, its backpay liability shall ter-minate on the date that Riebesehl is offered rein-statement. The amount of backpay shall be comput-ed in the manner set forth in F. W Woolworth Co.,90 NLRB 289 (1950), with interest thereon to becomputed in the manner prescribed in Florida SteelCorp., 231 NLRB 651 (1977).5Respondent Employer shall be ordered to pre-serve and, upon request, make available to theBoard or its agents any and all records necessaryto analyze the amount of backpay due.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied and set out in full below, and hereby ordersthat:A. Respondent Loft Painting Company, Inc.,Portsmouth, Ohio, its officers, agents, successors,and assigns, shall:1. Cease and desist from:(a) Encouraging membership in Painters Local555, International Brotherhood of Painters andAllied Trades of the United States and Canada,AFL-CIO, or any other labor organization, by dis-charging employees or otherwise discriminatingagainst them in regard to their hire or tenure ofemployment or any other term of employment,except as authorized by Section 8(a)(3).(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed by Section 7 of theAct.2. Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a) In conjunction with Respondent Union, withRespondent Union primarily liable, make wholeDean Riebesehl for any loss of earnings suffered asa result of the discrimination against him, in themanner set forth in the section of the Board's Deci-sion entitled "The Remedy."(b) Offer Dean Riebesehl immediate and full re-instatement to his former job or, if that job nolonger exists, to a substantially equivalent position,without prejudice to his seniority and other rightsand privileges previously enjoyed.(c) Preserve and, upon request, make available tothe Board or its agents, for examination and copy-ing, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theI See, generally, Isis Plumbing Co., 138 NLRB 716 (1962).amount of backpay due under the terms of thisOrder.(d) Post at its office and work project in Piketon,Ohio, copies of the attached notice marked "Ap-pendix A."6Copies of said notice, on forms pro-vided by the Regional Director for Region 9, afterbeing duly signed by an authorized agent of Re-spondent Employer, shall be posted by it immedi-ately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to em-ployees are customarily posted. Reasonable stepsshall be taken by Respondent Employer to ensurethat said notices are not altered, defaced, or cov-ered by any other material.(e) Transmit to the Regional Director for Region9 signed copies of said notices in sufficient numberto be posted by Painters Local 555, InternationalBrotherhood of Painters and Allied Trades of theUnited States and Canada, AFL-CIO, in all placeswhere notices to its members are customarilyposted.(f) Post at the same places and under the sameconditions as set forth in paragraph A, 2(d) above,as soon as fowarded by said Regional Director,copies of the attached notice marked "AppendixB."(g) Notify the Regional Director for Region 9, inwriting, within 20 days from the date of this Deci-sion and Order, what steps Respondent Employerhas taken to comply herewith.B. Respondent Painters Local 555, InternationalBrotherhood of Painters and Allied Trades of theUnited States and Canada, AFL-CIO, Portsmouth,Ohio, its officers, agents, and representatives, shall:1. Cease and desist from:(a) Causing or attempting to cause Loft PaintingCompany, Inc., or any other employer, to dis-charge or otherwise discriminate against employeesin violation of Section 8(aX3) of the Act.(b) In any like or related manner restraining orcoercing employees in the exercise of rights guar-anteed in Section 7 of the Act.2. Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a) Notify Loft Painting Company, Inc., in writ-ing, with a copy furnished to Dean Riebesehl, thatRespondent Union has no objection to the employ-ment of Dean Riebesehl.(b) In conjunction with Respondent Employer,with Respondent Union primarily liable, makea In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeal, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."75 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhole Dean Riebesehl for any loss of earnings suf-fered as a result of the discrimination against him.Backpay shall be computed in the manner set forthin the section of the Board's Decision and Orderentitled "The Remedy."(c) Post at its office and meeting hall in Ports-mouth, Ohio, copies of the attached notice marked"Appendix B."7Copies of said notice, on formsprovided by the Regional Director for Region 9,after being duly signed by the business manager ofRespondent Union, shall be posted by it immediate-ly upon receipt thereof, and be maintained by it for60 consecutive days thereafter, in conspicuousplaces, including all places where notices to mem-bers are customarily posted. Reasonable steps shallbe taken by Respondent Union to ensure that saidnotices are not altered, defaced, or covered by anyother material.(d) Transmit to the Regional Director forRegion 9 signed copies of said notice in sufficientnumbers to be posted by Loft Painting Company,Inc., in all places where notices to its employeesare customarily posted.(e) Post at the same places and under the sameconditions as set forth in paragraph B, 2(c), above,as soon as forwarded by said Regional Director,copies of the attached notice marked "AppendixA."(f) Notify the Regional Director for Region 9, inwriting, within 20 days from the date of this Order,what steps Respondent Union has taken to complyherewith.7 See fn 6. supra.APPENDIX ANOTICE To EMPI.OYFESPOSTED BY ORDER OF THENATIONAL LABOR REI.ATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.WE WILL NOT discharge or otherwise dis-criminate against employees to encouragemembership in Painters Local 555, Internation-al Brotherhood of Painters and Allied Tradesof the United States and Canada, AFL-CIO,or any other labor organization, except as per-mitted by Section 8(a)(3) and 8(f) of the Na-tional Labor Relations Act.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees inthe exercise of rights guaranteed them by Sec-tion 7 of the Act.WE WILL offer Dean Riebesehl immediateand full reinstatement to his former job or, ifthat job no longer exists, to a substantiallyequivalent position, without prejudice to hisseniority and other rights and privileges previ-ously enjoyed.WE WILL, in conjunction with the Union,with the Union primarily liable, make DeanRiebesehl whole for any loss of earnings hemay have suffered as a result of the discrimi-nation against him, with interest.LOFT PAINTING COMPANY, INC.APPENDIX BNOTICE To EMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR REI.ATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT cause or attempt to causeLoft Painting Company, Inc., or any other em-ployer, to discharge or otherwise discriminateagainst any employee in order to encouragemembership in this Union, except as permittedby Sections 8(a)(3) and 8(f) of the NationalLabor Relations Act.WE WII.L NOT in any like or related mannerrestrain or coerce employees in the exercise ofthe rights guaranteed them by Section 7 of theAct.WE WIt.l. notify Loft Painting Company,Inc., in writing with a copy furnished to DeanRiebesehl, that we have no objection to theemployment of Dean Riebesehl.WE WILL., in conjunction with Loft PaintinqCompany, Inc., with ourselves primarily liable,make whole Dean Riebesehl for any loss ofearnings he may have suffered as a result ofthe discrimination against him, with interest.PAINTING LOCAL 155, INTERNATION-AL BROTHERHOOD OF PAINTERS ANDALLIED TRADES OF THE UNITEDSTATFS AND CANADA, AFL-CIODECISIONSTATEMENT OF THE CASETHOMAS A. RIccI, Administrative Law Judge: A hear-ing in this proceeding was held on August 18 and 19,1982, at Portsmouth, Ohio, on a consolidated complaint76 LOFT PAINTING CO.issued by the General Counsel against Loft PaintingCompany, Inc., herein called the Company or Respond-ent Employer and against Painters Local 555, Interna-tional Brotherhood of Painters and Allied Trades of theUnited States and Canada, AFL-CIO, herein called Re-spondent Union or the Union. The complaint issued onApril 30, 1982, based on a charge filed by Dean Riebe-sehl on February 17, 1982, against Respondent Union,and on a charge filed on April 7, 1982, by William K.Shaw, Jr., an attorney, against Respondent Employer.The two issues to be decided are whether RespondentUnion unlawfully caused the Employer to discharge Rie-besehl in violation of Section 8(b)(2) of the Act, andwhether the Employer unlawfully discharged the manbecause of the pressure the Union put on it. Briefs werefiled by the General Counsel and the Union.Upon the entire record and from my observation ofthe witnesses, I make the followingFINDINGS OF FACII. THE BUSINESS OF [Hi F MPI OYERLoft Painting Company, Inc.. is in the business of fur-nishing industrial and commercial painting services, withits principal place of business in Portsmouth, Ohio.During the 12 months preceding issuance of the com-plaint, a representative period, in the course of its busi-ness it purchased and received at its Portsmouth facilityproducts, goods, and materials valued in excess of$50,000 directly from points outside the State of Ohio. Ifind that Respondent Employer is engaged in commercewithin the meaning of the Act.II. THE I ABOR ORGANIZAl ION INVOIl VI1)I find that Painters Local 555, International Brother-hood of Painters and Allied Trades of the United Statesand Canada, AFL-CIO, is a labor organization withinthe meaning of Section 2(5) of the Act.III. THE UNFAIR I.ABOR PRAClICtSA. The Case in BritfRiebesehl is a painter employer from time to time by acontractor called Loft Painting Company, at a number ofits jobs in different counties of Ohio. He was for anumber of years a member of Locals 999 and 1072, bothaffiliated with the District Council of Carpenters Interna-tional Union. In 1981, because the supervisors of theLoft Company liked his work, they brought him to oneof their jobs in the jurisdictional area of Local 555, alsoof the Carpenters District Council, Respondent herein.With time Riebesehl transferred his membership bookinto Local 555 and started paying dues to that Local al-though he lived about 40 miles away. In October 1981he was working at a large project for Loft called the Pi-keton Plant. Also working there were many other mem-bers of Local 555, including a painter named Gus Ison.Unlike Riebesehl, Ison had been a member of Local 555for many years.On October 2, 1981, Ison was laid off for lack ofwork. On October 19 Riebesehl too was laid off, but notfor lack of work, for it is not disputed that there waswork for him and his immediate crew at the time. Thecomplaint now alleges that agents of Local 555 causedthe Loft Company to discharge Riebesehl because hehad only recently become a member of the Local, andbecause Ison, a long-time member, should instead eitherhave been returned to work together with Riebesehl orhired in place of Riebesehl, all in violation of Section8(b)(l) and (2) of the Act. The complaint also allegesthat because it in fact discharged Riebesehl for thereason urged upon it by the Union Respondent Loft vio-lated Section 8(a)(3).The Loft Company did not file an answer to the com-plaint against it. Indeed, its president, David Loft, ap-peared at the hearing and testified that the reason whyhe fired Riebesehl was because of the pressure put onhim by Donald Bailey, business manager of Local 555.and other agents of that Union. Loft literally admittedthe unfair labor practice charged to him. While denyingthe commission of any unfair labor practice, the Re-spondent Union was ambivalent in its position, its wit-nesses sometimes suggesting Loft released Riebesehl ofits own volition apart from anything the Union wanted,and sometimes saying the man simply chose to quit andwas not fired at all. At one point in his testimony Busi-ness Manager Bailey said he did not know whether Rie-besehl had quit or been discharged. This, in the face ofthe fact that the complaint against the Loft Companyrests on a charge Bailey's lawyer filed saying Riebesehlhad been illegally laid off!There is a question of credibility involved. Did theunion agents pass the message to management that unlessit replaced Riebesehl with Ison, or at least put Ison towork right away, it would call a strike to enforce itsdemand? Again ambiguity on the question of just whatcomplaint did the Union voice to Loft-was it only thatRiebesehl had failed to comply with the union rule thatsaid all laid-off employees were required to sign the re-ferral book, or was it that Ison had to be preferred be-cause he was a longstanding member and Riebesehl onlya recent newcomer?B. The EvidenceThe events which gave rise to this case occurred afterRiebesehl was transferred by the Company, late in June,to its large project called the Piketon Plant. Before thatRiebesehl had worked for Loft on other jobs locatedoutside the territory of Local 555, somewhere in Ash-land County, where he was a member of the other Paint-ers locals. Loft wanted him to come to work at its jobsin the Local 555 jurisdiction, and brought him there.There is conflicting testimony as to whether Riebesehlfirst telephoned Bailey before going to the union hall, orwhether he did not telephone but first talked to Bailey inthe office. There is also conflicting testimony aboutwhether Riebesehl was sent to work for Loft as a resultof a request by the Loft Company, or simply because he,Riebesehl, asked Bailey to help him and Bailey, out ofthe kindness of his heart, sent him to Loft as a personalfavor. As it happens, on this record in its entirety, I donot believe Bailey. In any event, that Riebesehl firststarted to work for Loft in the territory of Local 555,77 DECISIONS OF NATIONAL LABOR REI.ATIONS HOARDwith knowledge and agreement of Local 555-indeedwas "referred" by that Local-is a stipulated fact. But allthese earlier events have nothing to do with this case. Itwas only when, in October 1981, with both Ison andRiebesehl at work on the Company's power plant job,and with Ison then being laid off on October 2 whileRiebesehl was kept on, that the dispute between Loftand Local 555-whatever its nature-arose. As best Ican understand the Union's essential defense, it focuseson the fact Riebesehl did not work for a week early inSeptember, and did not report that I-week layoff to theunion hall or sign the register. It was this delinquency,Bailey said, that caused all the trouble. I will thereforeconcern myself only with what happened, and what wassaid and done, during September and October 1981.George Wooten, the foreman on the job over Riebe-sehl, testified that, shortly after Ison was laid off on Oc-tober 2, Bailey came to him on the jobsite and "asked meif I was going to hire Mr. Ison back. I told him as quickas I got the work shook loose, and I could, I'd call Mr.Ison back." A week or so later Bailey spoke to him againon the job. "Mr. Bailey told me then, he said, Mr. Ison isa local man, and Ms. Riebesehl is out of the country andhe thought Mr. Ison should work in Mr. Riebesehl'splace." Wooten continued to testify that while Riebesehlwas still at work he heard Bailey tell Virgil Johnson, apainter and the Local 355 steward on the job, that "theywas going to have a meeting to vote whether .... Aspecial meeting, to vote, whether to close Loft PrintingCompany down, on strike, because of the Riebesehl case,or-and, for Mr. Johnson to be sure to attend a meeting.Q. Now, did he say anything at that time, if you recall,as to what he meant by the Riebesehl case? A. Well,whether to close us down, or not, because Dean Riebe-sehl was working, and Gussie Ison wasn't." "He (Bailey)said I could lay Riebesehl off, and hire Bailey in hisplace." Also from Wooten's testimony: "Mr. Johnsontold me, I believe it was the following day, that they hadthe meeting, and it had been voted three to one, to letLoft keep working."Wooten also recalled another conversation he hadwith Bailey during this period. "He said that he wouldnot refer any more men out to me to work there, untilMr. Ison would go-was recalled back to work, and thatno one would come out there to work for me out of thehall, until Mr. Ison had been recalled to work." Oncross-examination the foreman also recalled that Baileyseveral times told him about Riebesehl not signing thebook when laid off, and that this was a requirement sothat the business manager could know who was workingand who was not, that it was necessary for the referralsystem. 'When Riebesehl was shifted back and forth several times from oneLoft Company job to another before July 1981. he did not go to theLocal 555 hall each time for referral. On this fact too, of the Companytaking the liberty of calling a man who had worked for it many timeswithout bothering to clear with Bailey, the Union made much to-do atthe hearing. But like other things that happened before the critical Sep-tember and October incidents, that too is really not a matter of concernin this proceeding. There is clear, undisputed evidence. that despite what-ever the applicable collective-bargaining agreement provided, it wascommon practice for a company like Loft to recall a man who hadworked for it not too long before, or who was merely on short-termWooten closed with saying that he repeated these con-versations he had with Bailey to David Loft, about theplanned strike vote to compel preferential treatment ofIson over Riebesehl.President Loft corroborated Wooten, testifying thatthe foreman told him that in order to retain Riebesehl onthe job the Company would have to hire Ison rightaway. Lott also testifited to two conversations on the jobwith Bailey, who used to visit the site often. The firsttime Bailey said to him "that I work in order to settlethe problem that we had at the A plant, involving Mr.Riebesehl, that I work Mr. Ison .... He just said that Iwas going to have to work Mr. Ison, and I said I don'twant to work Mr. Ison, 'I'm not going to.' Q. Did Mr.Ison Bailey explain to you why he felt Mr. Ison shouldbe worked? A. Because Mr. Ison was a long-standingmember of the Local, and Mr. Riebesehl was a 'Johnny-conte-lately clear-in,' to use a phrase." Loft added thatseveral days later returned and repeated the same mes-sage to him, and that when he refused to hire Ison,Baile5said "he'd just have to talk it over with the Ex-ecutive Board."Bailey denied ever telling Loft such things, he said theonly thing he told Loft about this matter was that menhad to sign the book whenever laid off. "I called DavidLoft up as he is the owner of Painting Loft Companyand informed him that being ...that his regular menhad never been laid off possibly they didn't know thehiring hall procedure. So, I informed him of the hiringhall procedure that we had other men on the job laid offfor that one job and they had come in and adhered toour hiring hall procedure, and signed our work list, butthis one particular man didn't. And that he was going tohave to adhere to it." Bailey denied ever having toldLoft anything else about Riebesehl. Both he and Johnsonalso denied ever having discussed between themselvesthe possibility of shutting Loft down, or striking theCompany, or speaking about such a subject in the pres-ence of Foreman Wooten.One day steward Johnson told Riebesehl on the jobthat he was to present himself at an executive boardmeeting of the Local that evening. Riebesehl went, at orabout 7 p.m. Present there were Bailey, the steward, thepresident of the local, and several other officers. It iswhat took place there, and the evidence relating to theasserted reason for holding the meeting and calling Rie-besehl to appear, that goes to the heart of the Union'sdefense, and in my considered judgment completely de-stroys the credibility of the Union's defense, as well asthat of its principal witnesses.We start with Riebesehl's story. He arrived late andhad to sit outside the room while the union officials dis-coursed inside. He was later called in the room and told,by several of the men present, "that they thought Ishould take a voluntary layoff, because Gus Ison was inlayoff. without clearing with the union hall. Bailey admitted this himselfFrom his testimony: "Q. Now, is there a provision in their contract thatstates in effect that if the employer has a right to recall a man that hadworked for him in the past? A. Yes, he does, in the past 10 years ..Inour jurisdiction, if he has worked for him, in our jurisdiction, that's theway it states in there."78 LOFT PAINTING CO.the Union for more years than I w.as. and I explained tothem that I was in the Local, and I didn't think I shouldtake the layoff. But, if it was really necessary, I wouldtake one, but didn't want to. Q. Who asked you that?A. I think that just about all members on the execu-tive board meeting." With this Riebesehl left the placeand went to the home of Foreman Wooten, to informhim of what had happened. Wooten telephoned ParisJenkins. the higher superintendent above him. Jenkinsthen advised calling Loft himself. Riebesehl then didthat, and, when told of what was taking place, Loft "ad-vised me to take a layoff, and sign up for my unemploy-ment, and he would get back with me as soon as hecould put me back to work." lo this, Kiebesents re-sponse was, still according to his testimony, "well, if Ihave to take a layoff, I'll just have to take one."Four members of the executive board testified in de-fense--Bailey, steward Johnson. Gene Cox, the secre-tary-treasurer, and Richard Frost, president. Each ofthem denied Riebesehl was told he should leave the job.Their total testimony is that Bailey, and some others ofthem, did no more than remind Riebesehl of the signingrequirement when a man was laid off. Cox said it wasRiebesehl who first brought up the subject of leaving thejob when he asked, "Well, shall I quit the job?" and thatBailey answered that he did not have to quit. Bailey putit differently. "I did mention to him that before he left,and in fact during the conversation, I told him, 'Now.I'm not telling you to leave that job, quit that job outthere' ...'I'm just giving you a warning on our work-ing agreement. Probably you didn't know it."' But thismeans it was Bailey who brought up the subject of leav-ing work, and not Riebesehl. The sum total of the testi-mony of all four of these witnesses was that all that tookplace that night, insofar as Riebesehl was concerned, isthat Bailey told him he should have signed the bookwhen he xwas laid off. They insisted there was no talk ofdoing anything else about the fact Riebesehl was on theL.oft job, or about getting him off, or about any possibili-ty of strike action against the Company.One asks: If the only reason for ordering the man topresent himself at an executive board meeting the onlysuch meeting ever held throughout that entire year!-was to tell him it was all right for him to continue on thejob but next time he was laid off he should come in andsign the book, why was he not just told that on any oneof the many occasions when Bailey visited the jobsiteduring the months of September and October? Asked, oncross-examination, is it not a responsibility of the stewardto advise a member of such a mistake as a normal part ofhis duties, Cox, the secretary-treasurer, came up with alot of doubletalk and deliberately refused to answer.Bailey too was asked had he told either the foreman orthe steward on the job to tell Riebesehl he should signthe book; like Cox, Bailey too avoided answering. Forthe business manager, the top man of the Local Union,to go to the trouble of having an ordinary memberbrought to an executive board meeting only so he mightbe given a passing remark makes no rational sense, and isan extremely unconvincing story. Since the reason forhaving Riebesehl come to that meeting logically couldnot have been merely to tell him to be more careful nexttime, it must have been something else, a purpose con-cerning a different matter.Another question: Why was this meeting held? Riebe-sehl said very plainly it took place on October 19. Hisemployment record with Loft, received in evidence inwriting, shows he was discharged that day, that samenight, and this was consistent with his testimony. Toprove the meeting took place instead of October 14, theUnion produced a wall calendar kept in the secretary'soffice, on which Cox said he makes note of important ac-tivities scheduled. On the date of October 14 there ap-pears written, in his handwriting, the words: "ExecutiveBoard Meeting with D. Riebesehl." That the purpose forholding that meeting at all was to consider whatever hadto be decided with respect to that one man, that themeeting was literally to take place "with" him could notbe clearer than is shown by the secretary's own words.At the hearing, Cox, as well as all three of his col-leagues, kept repeating that Riebesehl had nothing to dowith the meeting. They continued to detail how theyonly discussed other matters, primarily relating to the ap-prenticeship program. But conferences of all kinds wereheld throughout that year involving apprenticeship mat-ters, and each time they were scheduled and noticed inadvance on the calendar and designated as such matters.No such notation about an apprenticeship program wasmade as to this meeting. I do not know when Cox madethat one special entry, but I must conclude that all fourof these witnesses were lying at the hearing.There is more. As stated above, before the months ofJuly and August Riebesehl worked at more than oneconstruction project for Loft. He did not report his shiftsin assignment, or intervening layoffs, to Local 555 then.Continuing with the Respondent's asserted defense: thelayoff for which it says it criticized Riebesehl occurredin September, when he had been on this job already forover a month, and where Ison had later come only to belaid off on October 2. That it was that layoff that pro-voked the "problem" with Loft, as the Union now con-tends, is clear from its own witnesses' stores. The LoftCompany keeps payroll records for each of its employeesand they show Riebesehl worked continuously through-out that period except for a full week ending Sep-tember 9.The final hole in the dike of the affirmative defenseappears in a document put into evidence by the Unionitself. In order to prove that Riebesehl had in fact beenoff work for a full week, and not just a day now and aday then due to inclement weather or some such otherreason, it presented a monthly report the Loft Companysends to the Union's organizing fund. It shows thenumber of hours worked each week by every member ofthe Union during the month and proves Riebesehlworked no hours the second week of September. Oncross-examination the question arose as to how did theunion officials know Riebesehl had been laid off, andtherefore remiss in not signing the book. From Cox's tes-timony: "Q. Well, in the period that you say he failed tocome in and sign the book, which was the reason for thisexecutive board meeting. How did you know that Riebe-shehl had been laid off? A. I knew he was laid off from79 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthose monthly reports. Q. That's how you found out,from the monthly reports? A. Uh, huh. Q. You saw thatthere was a space in there, where he had not worked, isthat right? A. Well, that alerted me to the fact that hehadn't worked." Bailey spoke about reminding the Com-pany's foreman, Wooten, and the Union's steward, John-son, about failure to sign the book. Asked when had hecome there, he answered: "It was sometime after thelayoff that they had in September, probably long to-wards October." Asked again about the layoff that preci-pitated the executive board meeting, "Q. Do you remem-ber when that layoff occurred? A. Sometime in Septem-ber around the first or second or third week of Septem-ber ...Probably the first or second week of Septem-ber."One last excerpt from the secretary-treasurer's testimo-ny will suffice:Q. But, is it your testimony that when you gotthe monthly report, you noticed on there, there wasa period when Dean Riebesehl had not worked.And, you assumed that he'd been laid off, or hewould have worked-there would have been hourson that for him, is that correct?A. That is correct.Q. And, that was why this executive board meet-ing then, was scheduled to be held, so you couldexplain to Mr. Riebesehl that he was supposed tocome in and sign the book?A. That was one of the reasons for the meeting.Q. What was the other reason?A. The other meeting, was to review the appren-ticeship, which was undertaken and studying at thetime. Now, we have it in effect now.Q. But, it was only to tell Mr. Riebesehl to comein and that he would have to sign the out-of-workbook, that was the only reason you are having themeeting with respect to him?A. That's correct.The Union's exhibit, the report sent by Loft Companyto its organization fund for the month of September,bears the notation, again in Cox's handwriting: "Re-ceived 10-27-81." He said these reports are usually re-ceived on the 15th of the month, but this one came evenlater in October. In the light of the admissions that itwas this report that "alerted" the Union to Riebesehl'sfailure to sign into the hall, and with its own exhibitproving the Union did not even know about that failureto sign in, how can one find that the reason for holdingthe executive board meeting "with" Riebesehl was todiscuss that matter at all? The members of the executivecommittee did not even know about that matter untilmuch later!And finally, Frost, the union president, testified thatafter being criticized for ignoring the signing-in rule,Riebesehl signed the book that night at the executiveboard meeting. Why should the Union have him sign inthen? He was at work, and, if the Union's witnesses areto be believed, he was not expected to leave that job. Ido not believe any of the Union's witnesses, and creditthe witnesses of the General Counsel against them.ConclusionDid the Union "cause" the Company to discriminate,i.e., discharge, Riebesehl, in the words of Section 8(b)(2)of the statute? I think the answer is yes. Loft did say, atthe hearing, that the business manager did not directly"threaten" him if he did not yield to the Union's de-mands. And the Union did strike. But when a union ad-vises an employer it will decide tomorrow whether ornot to strike in order to have its way, is this not oneform of threat, if not another? If nothing else one thing isproved directly: Loft did not want to fire Riebesehl.That he did it because (and the word "cause" is part ofthe word "because") the Union gave him too much of a"hassle" (this is Loft's word) could not be clearer on thisrecord. A court long ago said: "This relationship ofcause and effect, the essential feature of Section 8(b)(2),can exist as well where an inducing communication is interms courteous or even precatory as where it is rudeand demanding." .VLRB v. Jarka Corp., 198 F.2d 618 (3dCir. 1952), enfg. 94 NLRB 326 (1951). See also UnitedFood & Commercial Workers Local 454 (Central Soya of.4thens), 245 NLRB 1295 (1979), and Electrical WorkersIBEW Local 441 (Otto K. Olesen Electronics), 221 NLRB214 (1975).Under this statute a union may not demand the dis-charge of a man, and cause his dismissal, merely for thereason that his membership in the union was not of long-standing. This is precisely why Union Respondent herecaused the Employer involved to discharge Riebesehl.The painter was a regular paid-up member of Local 555;his book is in evidence and proves the fact directly. Cf.Operating Engineers Local 18 (Ohio Contractors Assn.),204 NLRB 681 (1973). 1 find that by causing the LoftCompany to discharge Riebesehl, Respondent Union vio-lated Section 8(b)(1)(A) and (2) of the statute. I also findthat Respondent Employer, by discharging Riebesehl forthat reason, violated Section 8(a)(1) and (3).IV. THE REMEDYThe Union must be ordered to stop causing any em-ployer to discriminate against employees merely becausethe Union desires that others of its members must be pre-ferred, and the Company must be ordered to stop dis-criminating against the employees because of such rea-sons urged upon it by any Union. And Riebesehl, ofcourse, must be made whole for what loss of earnings hesuffered because of the illegal layoff of October 19, 1981.I agree with the General Counsel's contention that, inthe circumstances of this case, while both Respondentsmust be held liable for the backpay owing to the discri-minatee, the Employer should be deemed only secondar-ily liable. Again and again both President Loft and Fore-man Wooten of the Company resisted the demands ofthe union agents that they replace Riebesehl with Ison,the Union's choice for the job. It was only when thethreat of strike to enforce the illegal demand surfacedthat the Company yielded. For very pointed authority,see Wismern & Becker, 228 NLRB 779 (i9i7).80 LOFT PAINTING CO.V. THE EFFECT OF THE UNFAIR L ABOR PRACTICESUPON COMMERCEThe activities of both Respondents as set forth above,occurring in connection with the operations of Respond-ent Employer described above, have a close, intimate,and substantial relationship to trade, traffic, and com-merce among several States and tend to lead and havelead to labor disputes burdening and obstructing com-merce and the free flow of commerce.CONCLUSIONS OF LAW1. By discharging Dean Riebesehl, Respondent Em-ployer has encouraged membership in Respondent Unionin violation of Section 8(a)(3) of the Act.2. By interfering with, restraining, and coercing its em-ployees in the exercise of the right to refrain from unionactivities guaranteed in Section 7 of the Act, RespondentEmployer has violated Section 8(a)(1) of the Act.3. By causing Respondent Employer to discriminateagainst employees in violation of Section 8(a)(3) of theAct, Respondent Union has violated Section 8(b)(2) ofthe Act.4. By restraining and coercing employees of Respond-ent Employer in the exercise of the rights guaranteedthem in Section 7 of the Act, Respondent Union has vio-lated Section 8(b)(1)(A) of the Act.5. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.[Recommended Order omitted from publication.]81